Exhibit 10.1 AGREEMENT BY AND AMONG NEW CENTURY EQUITY HOLDINGS CORP., WILHELMINA ACQUISITION CORP., WILHELMINA INTERNATIONAL, LTD., THE OTHER WILHELMINA TRANSFERRED COMPANIES (AS DEFINED HEREIN) AND THE SELLERS SET FORTH ON SCHEDULE A HERETO Dated:August 25, 2008 Table of Contents Page ARTICLE 1 CERTAIN DEFINITIONS 2 1. Defined Terms 2 ARTICLE 2 THE TRANSACTION 19 2.1 Closing 19 2.2 The Merger. 19 2.3 Transaction Consideration. 21 2.4 No Fractional Shares 22 2.5 Payment for Shares in the Merger 22 2.6 Core Adjustment. 23 2.7 Seller Restricted Shares 25 2.8 Earn-Out Payments; Off-Set 25 2.9 Resolution of Calculation Objections. 28 2.10 Krassner Note 28 2.11 Purchaser Sub 28 2.12 Controlled Vehicles; Set Offs 28 2.13 Election 29 2.14 Aggregate Purchase Consideration Allocation. 29 2.15 Patterson Payment 29 2.16 Designated Matter Repurchase 30 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF WILHELMINA TRANSFERRED COMPANIES AND CONTROL SELLERS 30 3.1 Organization 30 3.2 Legal Authority; Binding Effect 31 3.3 Capitalization. 31 3.4 Subsidiaries 32 3.5 Conflict with other Instruments; Absence of Restrictions 32 3.6 Government and Third Party Approvals 33 3.7 Title to Properties; Adequacy of Properties 33 3.8 Real Property; Personal Property 33 3.9 Financial Statements. 34 3.10 Absence of Undisclosed Liabilities 35 3.11 Accounts Receivable 35 3.12 Compliance with Law; Permits and Approvals. 35 3.13 Legal Proceedings 36 3.14 Absence of Changes 36 3.15 Contracts, Leases, Etc. 37 3.16 Customers/Client Accounts/Models. 40 3.17 Insurance 41 3.18 Intellectual Property. 41 3.19 Transactions with Affiliates 42 i 3.20 Employee and Labor Matters. 43 3.21 Employee Benefit Plans. 44 3.22 Environmental Laws 45 3.23 Taxes and Tax Returns 46 3.24 Proxy Statement 48 3.25 Corporate Records, Controls 48 3.26 Brokers 48 3.27 Bank Accounts; Powers of Attorney 48 3.28 Statements and Other Documents Not Misleading 48 3.29 No Knowledge of Breaches 49 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS 49 4.1 Organization 49 4.2 Legal Authority; Binding Effect 49 4.3 No Conflicts, Consents 49 4.4 Title to Shares and Units 50 4.5 Agreements 50 4.6 Legal Proceedings 50 4.7 Purchase Entirely for Own Account 50 4.8 Seller Address, Access to Information, Experience, Etc. 50 4.9 Restricted Securities 51 4.10 No Knowledge of Breaches 51 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 51 5.1 Organization 52 5.2 Legal Authority; Binding Effect 52 5.3 Conflict with other Instruments; Absence of Restrictions 52 5.4 Capitalization. 53 5.5 SEC Filings/Financial Statements. 53 5.6 Compliance with Law 54 5.7 Legal Proceedings 54 5.8 Purchase Entirely for Own Account 54 5.9 Access to Information, Experience, Etc. 55 5.10 Absence of Changes 55 5.11 Proxy Statement 55 5.12 Rights Plan 55 5.13 Board Recommendation 55 5.14 Brokers or Finders 56 5.15 Financial Ability to Complete the Contemplated Transactions 56 5.16 Acquisition for Investment 56 5.17 Absence of Undisclosed Liabilities 56 5.18 Statements and Other Documents Not Misleading 56 5.19 No Knowledge of Breaches 56 ii ARTICLE 6 CERTAIN PRE-CLOSING COVENANTS AND OTHER MATTERS 56 6.1 Restriction on Certain Discussions and Actions 56 6.2 Conduct of Business of the Wilhelmina Transferred Companies 57 6.3 Conduct of Business of Purchaser 60 6.4 Notice of Certain Events 62 6.5 Additional Financial Statements 62 6.6 Cooperation; Access to Books and Records 62 6.7 Commercially Reasonable Efforts. 63 6.8 Proxy Statement. 63 6.9 Stockholder Meeting 64 6.10 Purchaser Financing 65 6.11 Closing Settlement 65 6.12 Patterson Issuance 66 6.13 Designated Matter Proceedings 66 ARTICLE 7 CONDITIONS PRECEDENT TO THE CLOSING 67 7.1 Obligations of Both Parties 67 7.2 Obligation of the Wilhelmina Transferred Companies and the Sellers to Close 67 7.3 Obligation of the Purchaser and Merger Sub to Close 69 ARTICLE 8 CLOSING; EXPENSES; SUBSEQUENT DOCUMENTATION 71 8.1 Closing 71 8.2 Deliveries at Closing 71 8.3 Expenses 74 8.4 Subsequent Documentation 74 ARTICLE 9 CONFIDENTIALITY AND COVENANT NOT TO COMPETE 74 9.1 Confidentiality. 74 9.2 Covenant Not To Compete 75 9.3 Specific Enforcement; Extension of Period. 76 9.4 Disclosure 77 9.5 Interpretation 77 9.6 Acknowledgment 77 ARTICLE 10 SURVIVAL AND INDEMNIFICATION 77 10.1 Survival. 77 10.2 Indemnification by Esch and Krassner 78 10.3 Indemnification by Sellers 79 10.4 Limitations on Seller Indemnification 79 10.5 Indemnification by Purchaser 79 10.6 Limitations on Purchaser Indemnification 80 10.7 Claims for Indemnification. 80 10.8 Treatment of Indemnity Payments 83 10.9 Calculation of Losses 83 10.10 Exclusive Remedy 84 iii ARTICLE 11 TAX MATTERS 84 11.1 Allocation 84 11.2 Tax Returns. 84 11.3 Transfer Taxes 85 ARTICLE 12 POST CLOSING COVENANTS 85 12.1 Public Announcements 85 12.2 Assistance in Defense 85 12.3 Further Cooperation. 86 12.4 Post Closing Reimbursement of Expenses 86 12.5 Reorganization 86 ARTICLE 13 TERMINATION 87 13.1 Termination 87 13.2 Survival 88 13.3 Expense Reimbursement 88 ARTICLE 14 MISCELLANEOUS 88 14.1 Notices 88 14.2 No Third Party Beneficiaries 90 14.3 Schedules and Exhibits 90 14.4 Entire Agreement; Amendment 90 14.5 Section and Paragraph Titles 90 14.6 Binding Effect; No Assignment 90 14.7 Counterparts 90 14.8 Purchaser Reliance 90 14.9 No Reliance on Control Sellers or Wilhelmina Transferred Companies 91 14.10 Severability 91 14.11 Governing Law; Consent to Jurisdiction 91 14.12 Waiver of Jury Trial 92 14.13 Waiver 92 14.14 Time of the Essence 92 iv SCHEDULES AND EXHIBITS Certain Schedules Schedule A–Sellers Schedule
